Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 08/27/2019, 07/01/2020, 12/08/2020, and 05/04/2021 were received and are being considered by the examiner. 

Drawings
The drawings submitted 08/27/2019 were received and are approved by the examiner. 

Response to Amendment
A preliminary amendment was submitted by the applicant in the form of claims 2-3 and 6-7 being amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant makes several references to BSM design requests, selectively determining BSM part modules, and the individual design of BSMs through the claims, but it is not clear who or what is designing and determining these features throughout the specification or drawings. Below is further detail regarding the interpretation of the rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 “BMS part modules are selectively determined so as to correspond to a separate BMS deign request” in claim 1,
“circuits based on a power control function, a measurement function, a temperature sensing function, a booster function, and a DC-DC converter function of the BMS are individually designed” in claim 2, 
“in the BMS design request, a list of selectable BMS part modules among the one or more BMS part modules is pre-organized” in claim 4, and 
“individually designing and reflecting function-based circuits of a BMS to one or more BMS part modules and selectively determining the one or more BMS part modules so as to correspond to a separate BMS design request and disposing and mounting the determined one or more BMS part modules on a substrate” in claim 6.
 However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“BMS part modules are selectively determined so as to correspond to a separate BMS deign request” in claim 1,
“circuits based on a power control function, a measurement function, a temperature sensing function, a booster function, and a DC-DC converter function of the BMS are individually designed” in claim 2, 
“in the BMS design request, a list of selectable BMS part modules among the one or more BMS part modules is pre-organized” in claim 4, and 
“individually designing and reflecting function-based circuits of a BMS to one or more BMS part modules and selectively determining the one or more BMS part modules so as to correspond to a separate BMS design request and disposing and mounting the determined one or more BMS part modules on a substrate” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 3, 5, and 7-10 are rejected for being dependent on either claim 1 or claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterford et al. (WO 2016060694, presented in IDS submitted 07/07/2020, U.S. 9647471 used below for reference.)

With respect to claims 1 and 5, Waterford discloses a customized battery management system (BMS) module ([abstract]), comprising: one or more BMS part modules (resistor, processor, sensor, etc., Col 7, L 61-67), in which function-based circuits of a BMS are individually designed and reflected; and 
a substrate (20 – printed circuit board, thus reading on claim 5), on which the one or more BMS part modules (resistor, processor, sensor, etc.) are disposed and mounted (Fig. 2), wherein the one or more BMS part modules are selectively determined so as to correspond to a separate BMS design request and are disposed and mounted onto the substrate (20) (Col 3, L 27-32).

With respect to claim 2, Waterford discloses circuits based on a power control function, a measurement function, a temperature sensing function, a booster function, and a DC-DC converter function of the BMS are individually designed and reflected to the one or more BMS part modules ([abstract], Col 4, L 53-60).

With respects to claim 6 and 10, Waterford discloses a method of designing a customized battery management system (BMS) module, the method comprising: 
individually designing and reflecting function-based circuits of a BMS to one or more BMS part modules ([abstract]); and 
selectively determining the one or more BMS part modules so as to correspond to a separate BMS design request and disposing and mounting the determined one or more BMS part modules on a substrate (20 – printed circuit board, thus reading on claim 10) ([abstract], (Col 3, L 27-32).

With respect to claim 7, Waterford discloses circuits based on a power control function, a measurement function, a temperature sensing function, a booster function, and a DCDC DC-DC converter function of the BMS are individually designed and reflected to the one or more BMS part modules ([abstract], Col 4, L 53-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waterford et al. as applied to claims 1-2, 6, 7, and 10 above in view of Wissmar (U.S. 20140078694).

With respects to claims 3 and 8, Waterford discloses one or more pins (17) are inserted into the substrate (20) (Col 7, L 60-63). Waterford does not explicitly disclose that pins are provided in each of the one or more BMS part modules. However, one having ordinary skill in the art would find it obvious to use the pins that secure the BSM could be used as a means to secure the BSM part modules
Wissmar discloses a central processing unit to perform a multitude of tasks ([abstract]) and teaches that part modules (sensor in this case) can be secured to a circuit board with the use of pins ([0104]). Wissmar further teaches that the pins allow for the part modules to be mechanically and electrically fixed to the circuit board (0104]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include pins to secure part modules to the circuit board substrate as taught by Wissmar to the BMS disclosed by Waterford in order to ensure the part modules were mechanically and electrically fixed to the circuit board.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Waterford et al. as applied to claims 1-2, 6, 7, and 10 above in view of Wood et al. (U.S. 20090111015).

With respects to claim 4 and 9, Waterford discloses wherein a BMS design request [(abstract]), but does not disclose a list of selectable BMS part modules among the one or more BMS part modules is pre-organized.
Wood discloses the use of a battery management system ([0127]) and teaches that the design may be scalable to include a different number of modules based on certain requirements ([0217]). It Is inherent that these requirements may be compiled to form a list by the design requestor or engineer. Wood further teaches that this reduces the amount of time required from the time a customer requests a battery to the time the battery is produces ([0127]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed for the design of the BMS disclosed by Waterford to be dependent upon a predetermined list of requirements as taught by Wood in order to decrease the lead time of the battery production once it is ordered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727